Citation Nr: 0703852	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  00-09 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
mild L5-S1 disc herniation, evaluated as 20 percent disabling 
since May 19, 2004.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability as a result of service-connected 
disability. (TDIU).

3.  Entitlement to special monthly pension based on loss of 
use of a creative organ.

(The issue of entitlement to continued benefits under Chapter 
31 will the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1982.

The instant appeal arose from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Los Angeles, California, which denied claims for TDIU and 
special monthly compensation based on loss of use of a 
creative organ and assigned a 20 percent rating for the 
veteran's service-connected low back strain from May 19, 
2004.

The issues of an increased rating for lumbar strain with mild 
L5-S1 disc herniation, evaluated as 20 percent disabling 
since May 19, 2004, and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not show that the veteran is 
sterile and does not show the acquired absence of one or both 
testicles.




CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of a creative organ have not been met.  38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that special monthly compensation based 
upon loss of use of a creative organ is warranted because he 
has difficulty sustaining an erection for long periods.  
After a review of the evidence, the Board of Veterans' 
Appeals (Board) concludes that special monthly compensation 
is not warranted.

Under 38 U.S.C.A. § 1114(k), additional monthly compensation 
is payable for loss of use of one or more creative organs 
that is the result of a service-connected disability.  Loss 
of a creative organ will be shown by acquired absence of one 
or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a)(1)(i).  

Loss of use of one testicle will be 
established when examination by a board 
finds that:  

(a) The diameters of the affected 
testicle are reduced to one-third of the 
corresponding diameters of the paired 
normal testicle, or

(b) The diameters of the affected 
testicle are reduced to one-half or less 
of the corresponding normal testicle and 
there is alteration of consistency so 
that the affected testicle is 
considerably harder or softer than the 
corresponding normal testicle; or

(c) If neither of the conditions (a) or 
(b) is met, when a biopsy, recommended by 
a board including a genitourologist and 
accepted by the veteran, establishes the 
absence of spermatozoa.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the current case, the veteran does not have a service-
connected disability that has resulted in his loss of use of 
a creative organ.  The basis of this claim appears to be the 
veteran's complaint, made during a 2004 VA examination, that 
he can only sustain an erection for seven to eight minutes.  
He has not stated that he is sterile or that he has lost the 
use of one or both testicles.  In fact, he has reported that 
he is able to have vaginal penetration with ejaculation.  

The medical evidence, including a May 2004 VA examination 
report, reveals that the veteran has normal male genitalia.  
The veteran also testified during his July 2006 hearing 
before the undersigned Veterans Law Judge that his genitalia 
was normal.  An August 2005 private urological evaluation 
found that the veteran had erectile dysfunction due to his 
service-connected back disorder, and he was prescribed 
Viagra.  A February 2006 VA treatment record noted that the 
veteran's erectile dysfunction was being treated 
satisfactorily with sildenafil.  In sum, he clearly does not 
have loss of use of a creative organ.  Accordingly, this 
claim must be denied.

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

As an initial matter, the Board notes that the veteran never 
specifically requested special monthly compensation for loss 
of use of a creative organ.  Instead, he had filed a claim 
for an increased rating for a low back disorder for which he 
received a duty to notify letter in February 2004, prior to 
the initial adjudication of the claim.  The loss of use issue 
was adjudicated sua sponte by the RO in the June 2004 rating 
decision after the veteran made genitourinary complaints 
during his May 2004 VA examination.  Thus, the Board finds 
that since the veteran did not initiate the claim prior to 
its initial adjudication, the veteran is not prejudiced since 
VA provided content complying notice following the initial 
unfavorable decision.  

VA provided the requisite notice by means of the rating 
decision, the statement of the case, and June 2005 and June 
2006 letters to the appellant which advised him of the duty 
to assist and the duty to notify.  The appellant was told of 
the requirements to establish a successful claim for special 
monthly compensation for loss of use of a creative organ in 
the rating decision and the statement of the case.  He was 
advised of his and VA's respective duties in the statement of 
the case and the 2005 and 2006 letters.  The June 2005 letter 
told him to send any evidence he had to VA so it could be 
considered in connection with his appeal.  

As this is a special monthly compensation case, any notice 
pertaining to disability ratings is inapplicable.  While no 
document explained the assignment of effective dates, such 
explanation is moot, given that special monthly compensation 
for loss of use of a creative organ is denied in this case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Post-service 
VA and private medical records have been associated with the 
claims folder.  While all records from the Social Security 
Administration (SSA) have not been associated with the claims 
file, further development of these records is not warranted 
in connection with this loss of use claim as the available 
SSA records indicate that they are not relevant to loss of 
use of a creative organ, but instead focus on back and 
psychiatric disorders.  A VA examination was also developed.  
The veteran provided testimony during a hearing in 2006.  He 
has not identified any additional sources of information 
which have not been developed.  VA has therefore satisfied 
its duty to notify and assist.  


ORDER

The claim for special monthly compensation based upon loss of 
use of a creative organ is denied.


REMAND

The evidence of record reveals that a VA appointment at the 
Sepulveda Ambulatory Care Center in September 2006 was made 
in order to assess the nature and severity of the veteran's 
service-connected low back condition and to determine whether 
surgery was warranted.  See June 2006 VA treatment record and 
July 2006 hearing transcript, p. 5.  The record does not 
contain the complete September 2006 treatment record.  In 
addition, the September 2006 treatment record noted that the 
veteran was doing physical therapy twice weekly with an 
outside provider.  These records should be associated with 
the claims folders.

The record reveals that after the claims folder was 
transferred to the Board of Veterans' Appeals (Board) in 
Washington, D.C., in September 2006 the veteran was advised 
that he was awarded Social Security Administration (SSA) 
disability benefits.  While the veteran waived initial RO 
consideration of the SSA award letter, a remand in this case 
is necessary because the records connected with the favorable 
SSA determination are not associated with the claims folder.

In addition, the evidence of record includes at least one 
medical opinion which states that any low back residuals of 
the veteran's motor vehicle accident in service have 
completely resolved and that his current low back disability 
is due entirely to an intercurrent injury, a post-service on-
the-job injury in November 2002.  See October 2005 private 
medical record of J. M. Larsen, M.D., citing to September 
2005 report by private orthopedic surgeon, T. D. Moldawer, 
M.D.  A VA medical opinion on this question is therefore 
necessary.  In Mittleider v. West, 11 Vet. App. 181, 182 
(1998), the Court stated that "when it is not possible to 
separate the effects of the service-connected condition and 
the non-service-connected condition, VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition."  See also 61 Fed. Reg. 52698 (Oct. 8, 
1996).

The TDIU issue is inextricably intertwined with the increased 
rating issue on appeal.  Kellar v. Brown, 6 Vet. App. 157 
(1994).  Regardless, an opinion as to the veteran's 
employability is needed.  The evidence shows that he has been 
employed off and on over the course of the appeal and that 
his private physician found him "permanent and stationary" 
as of August 2004.  See August 2004 private treatment record 
of J. M. Larsen, M.D...

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA treatment records 
relating to the back developed between 
June 2006 and the present from the VA 
Sepulveda Ambulatory Care Center.

2.  After obtaining any necessary 
authorization, develop pertinent private 
treatment records relating to the back 
developed between December 2005 and the 
present from:

a.  John M. Larsen, M.D., 4849 
Sepulveda Blvd., Suite 104, Van 
Nuys, CA  91403; and

b.  Records of physical therapy on 
and around September 2006.

3.  Develop all records with regard to the 
veteran from the SSA, including medical 
records, associated with his disability 
claim filed in January 2005.

4.  Schedule a VA examination to assess 
the nature and severity of any orthopedic 
and neurological disability due to the 
service-connected low back strain.  

a.  As to each aspect of the 
veteran's low back symptomatology, 
including all neurological symptoms, 
the examiner should offer an opinion 
as to whether it is at least as 
likely as not that the veteran's 
current low back symptomatology can 
be attributed to his service-
connected low back strain, or 
whether it is more likely that part 
or all of his symptoms can be 
attributed to a nonservice-connected 
disorder, including an intercurrent 
injury in 2002.  The examiner should 
state whether it is possible to 
separate the effects of the service-
connected condition from any non-
service-connected condition; and 

b.  Provide an opinion as to whether 
it is at least as likely as not that 
any currently diagnosed erectile 
dysfunction is related to the 
service-connected low back disorder; 
and  

c.  Provide an opinion concerning 
the impact of the appellant's 
service- connected low back 
disability on his ability to work at 
any occupation for which he may be 
otherwise qualified.  

The claims files must be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

3.  Readjudicate the veteran's claims.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case 
(SSOC)which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last Statement 
of the Case.  The veteran should be given 
the opportunity to respond to the SSOC 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


